COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
FABENS INDEPENDENT SCHOOL                                         No. 08-14-00081-CV
DISTRICT,                                        §
                                                                     Appeal from the
                              Appellant,         §
                                                                   448th District Court
                                                 §
v.                                                              of El Paso County, Texas
                                                 §
ROSEMARY CEBALLOS,                                              (TC# 2012-DCV-05097)
                                                 §
                                  Appellee.
                                                 §

                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.